Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 21, 2017

                                      No. 04-17-00317-CV

 LLoyd Hurt KELLNER, Trent C. Kellner, Linda Cunningham, Independent Administrator of
  The Estate of William Smith Nelson, Jr., Billie Alleen Kuhnel, Michael James Dworaczyk,
     Evelyn Hartman, Katherine Zaiontz, Otto Leo Henke, Jr., Patricia Ann Henke et al,
                                         Appellants

                                                 v.

 XTO ENERGY, INC., Newfield Exploration Company, Imperial Oil Company, Momentum
                   Oil & Gas, LLC and Modelo Energy, LLC,
                                  Appellees

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 15-09-0864-CVA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        The reporter’s record was originally due on June 11, 2017. On June 13, 2017, the clerk
of this court notified the court reporter, Leticia Escamilla, that she is the court reporter
responsible for timely filing the reporter’s record in this appeal and that the reporter’s record is
late. The clerk explained that if the reporter’s record has not been filed because (1) the appellant
has failed to pay or make arrangements to pay the reporter’s fee and (2) the appellant is not
entitled to appeal without paying the fee, Ms. Escamilla must file a notification of late record
stating such fact within ten days. Otherwise, Ms. Escamilla was required to file the reporter’s
record within thirty days.

        One volume of the reporter’s record (volume two) was filed on July 12, 2017, by court
reporter Yvonne O’Bar. However, Ms. Escamilla did not timely file a notification of late record
nor did she timely file the remaining volumes of the reporter’s record. As of this date, the two
remaining volumes of the reporter’s record (volumes one and three) have yet to be filed.

        We, therefore, ORDER Leticia Escamilla to file the complete reporter’s record no
later than August 21, 2017.
       If the complete reporter’s record is not filed by this date, an order may be issued
directing Leticia Escamilla to appear and show cause why she should not be held in
contempt for failing to file the record.


                                                _________________________________
                                                Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2017.



                                                ___________________________________
                                                Luz Estrada
                                                Chief Deputy Clerk